Citation Nr: 1141202	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a speech articulation disorder, claimed as secondary to service-connected bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected coronary artery disease, service-connected diabetes mellitus, or as the residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, with service in the Republic of Vietnam from July 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a hearing before the undersigned in July 2010 and a copy of the hearing transcript has been incorporated with the Veteran's claims file.  

The issue of entitlement to service connection for a speech articulation disorder was initially before the Board in November 2010 when it was remanded for additional evidentiary development.  The claim is now ready to be adjudicated.  

The issue of entitlement to service connection for hypertension, claimed as secondary to service-connected coronary artery disease, service-connected diabetes mellitus, or as the residual of exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of a nexus between speech articulation and active military service or any service-connected disability is not of record. 


CONCLUSION OF LAW

A speech articulation disorder was not incurred in or aggravated by active military service, nor was it caused by or proximately due to the service-connected bilateral hearing loss.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's service connection claim, the RO provided a VCAA notice letter to the Veteran in July 2006, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and Dingess notice.  The Veteran filed a claim for secondary service connection in February 2009.  Information regarding secondary service connection was sent to the Veteran in November 2007 and May 2009 letters.  The Veteran's claim for service connection on a secondary basis was readjudicated in a June 2009 Supplemental Statement of the Case (SSOC).   

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations with respect to his claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  It is also noted that service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

Although a current diagnosis of a speech articulation disorder is present and the Veteran is service-connected for bilateral hearing loss, the probative, competent and credible evidence fails to show that entitlement to service connection on a secondary basis is warranted.  

In February 2006, an examiner stated that the Veteran should be evaluated by a speech pathologist to determine the etiology of his speech distortions.  He stated that the speech pathologist would be able to determine if the distortions are a result of the Veteran's hearing loss or other factors.  September 2006 records show that the Veteran had episodic slowed speech with some apparently volitional thick speech.  An ear nose and throat consultation conducted in August 2007 shows that the Veteran presented with impaired speech with some degree of slurring.  The examiner noted a 10 year history of a decline in speech fluency. 

In November 2008 a VA speech and language examination showed that the Veteran suffered from noise induced hearing loss which negatively impacted his overall communication abilities.  Speech pathology records dated in September 2010 noted dysphonia (impairment of the voice) consistent with impaired glottic closure.  

The Veteran was afforded a VA examination in April 2009.  The examiner stated that it is less likely than not that the Veteran's speech disorder is due to service-connected diabetes mellitus.  He further commented that the Veteran suffered from dyslexia and that his speech disorder "may be aggravated" by his service-connected hearing loss in the left ear.  Since the April 2009 examination, the Veteran was granted service connection for his right ear as well, affording him service-connected bilateral hearing loss.  

The Veteran was afforded a VA examination in January 2011 by a neurologist and the neurologist had the opportunity to review the Veteran's case file.  The Veteran's wife noted that the Veteran had some hearing difficulty in 1967, when they met.  After Vietnam she noted a worsening of his speech.  In 2009, the Veteran developed more speech difficulty.  The examiner diagnosed speech articulation disorder.  The examiner stated that he did not see a definite cause for the speech articulation disorder.  He stated that possibilities for the disorder may be due to hearing problems which worsen the Veteran's dyslexia.  Another cause was attributed to the fact that the Veteran has PTSD, anxiety and panic attacks.  The examiner concluded that the Veteran first noted the problems in 1972, after leaving the military, so whether his disorder is due to an event in service is mere speculation.  

The Veteran was afforded another VA examination in January 2011 by a general surgeon and he had the opportunity to review the Veteran's service treatment records.  The examiner stated that the Veteran has a speech articulation disorder due to impaired glottic closure which began some thirty years after service.  The examiner concluded that a review of the service-connected disabilities, including but not limited to, impaired hearing and Agent Orange exposure, show no conditions which are known to cause this type of speech disorder.  The Board notes that prior to this conclusion and rationale, the examiner stated that the Veteran's speech articulation disorder "is at least as likely as not proximately due to or aggravated by the service-connected disabilities."  However, the Board finds this statement to be made in error, as the examiner's rationale and concluding statements does not support this confusing statement.  

In May 2011 an examiner stated that the Veteran has a pre-existing articulation problem since childhood, after measles induced hearing loss.   

After a full review of the record, the Board concludes that the preponderance of the competent and probative evidence is against the claim and service connection is not warranted.  The April 2009 examiner stated that the Veteran's speech disorder "may be aggravated" by his service-connected hearing loss in the left ear.  However, that statement is speculative and the examiner provided no rationale for this opinion.  Therefore, the opinion has no probative value.  The January 2011 VA neurologist stated that he saw no definite cause for the Veteran's speech articulation disorder.  He hypothesized that the disorder may be due to hearing problems or anxiety, but there was no definitive declaration.  As such, the opinion is speculative and has no probative value.  The other January 2011 VA examiner stated that in his medical opinion there was no link between impaired hearing and a speech articulation disorder.  The examiner also made a statement that was clearly in error stating it is "at least as likely as not proximately due to or aggravated by the service-connected disabilities."  The sentence contradicts the rationale provided by the examiner.  The final examiner's opinion is in a May 2011 treatment record and states that the Veteran has a pre-existing articulation problem since childhood which he incurred after measles induced hearing loss.  The evidence of record shows that the Veteran's left ear hearing loss was aggravated in service and his right ear hearing loss was incurred in service.  However, the examiner provided no rationale for this opinion.   There is also no evidence that the examiner reviewed the Veteran's service treatment records or the claims file.

The competent and credible evidence of record also fails to substantiate the claim on a direct basis.  The service records show no evidence of a speech articulation disorder during service.  The March 1968 induction examination notes left ear hearing loss but no speech disorder.  The separation examination dated in November 1972 showed hearing loss but no speech articulation disorder.   There were no complaints or notations regarding a speech disorder.  

Finally, the Board also notes that there is no competent and credible evidence demonstrating that the Veteran's speech articulation is in any way related to active military service.  The Board acknowledges that several statements were provided by the Veteran to substantiate his claim.  The Board has considered this information.   Indeed, the Veteran is competent to provide testimony as to having a speech articulation disorder.  Id; Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  He is not competent, however, to provide an opinion regarding the cause of his speech articulation disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his opinion regarding the etiology of his speech disorder lacks probative value; it does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Therefore, the claim for entitlement to service connection for a speech articulation disorder is denied. 

ORDER

Entitlement to service connection for a speech articulation disorder, claimed as secondary to service-connected bilateral hearing loss, is denied.  


REMAND 

The issue of service connection for hypertension claimed as secondary to service-connected coronary artery disease, service-connected diabetes mellitus, or as the residual of exposure to Agent Orange, was held in abeyance under a stay imposed by VA due to pending regulations affecting presumptions potentially applicable to hypertension.  That stay has now been lifted.

The most recent supplemental statement of the case addressing the claim of service connection for hypertension was issued in April 2011.  Since then, additional evidence pertinent to that claim has been received at the RO.  The Veteran has not waived initial RO consideration of that evidence and no supplemental statement of the case (SSOC) has been issued which considers that evidence.  As such, that issue must be remanded for RO consideration of the evidence and the issuance of a SSOC.  See 38 C.F.R. § 20.1304(c) (2011).  The Board notes that the RO has granted service connection for coronary artery disease.  The issue of service connection for hypertension, to include as secondary to service-connected coronary artery disease, service-connected diabetes mellitus, or as the residual of exposure to Agent Orange is currently on appeal and is a separate and distinct issue. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the Veteran's claim for service connection for hypertension, specifically taking into account the evidence submitted since the issuance of the SSOC in April 2011.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC. The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the April 2011 SSOC. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


